Title: From James Madison to Elbridge Gerry, 14 February 1813
From: Madison, James
To: Gerry, Elbridge


Letter not found. 14 February 1813. Acknowledged in Gerry to JM, 20 Feb. 1813, as enclosing a certificate of Gerry’s election as vice president. A copy of the certificate, which reproduced the Senate resolution of 11 Feb. 1813 that had specified its wording and required that it be “laid before the President,” survives (2 pp.; NHi; printed in Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 12th Cong., 2d sess., 80–81).
